Citation Nr: 1223739	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  09-22 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Los Angeles, California.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On his June 2009 Appeal to Board of Veterans' Appeals (on VA Form 9), the Veteran requested a Travel Board hearing but, in a July 2009 statement, requested a video-conference hearing.  He was notified of the date and time of his video-conference hearing, in March 2012; however, in an April 2012 submission prior to the hearing, the Veteran requested to be schedule for a hearing before a Veterans Law Judge (VLJ) sitting at his local RO and not by video-conference.  It does not appear the Veteran was rescheduled for a Travel Board hearing, which he continues to request, as reflected in a June 2012 statement of his representative.  The request for a Travel Board hearing should be honored; therefore, the Board is without discretion and must remand the claims.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.707, (2011). 

Accordingly, the case is REMANDED for the following action:

The RO should contact the Veteran and schedule him for a Travel Board hearing before a VLJ, at the appropriate RO, in accordance with applicable laws and regulations.  A copy of the notice sent to the Veteran should be associated with the claims folder.  After the hearing is conducted, the Veteran withdraws the hearing request or he fails to report for the scheduled hearing, the claims folder should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

